DETAILED ACTION
Status of Claims
In response to applicant’s preliminary amendment filed 2/19/2019, claims 1-3, 6-11, 13, 15-18, 20-21, 24, 26, and 29. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-9, 11, are rejected under 35 U.S.C. 103 as being unpatentable over Samosky et al. (US 2013/0323700) in view of Anderson et al. (US 2004/0009459). 

Regarding claim 1, Samosky discloses a system for medical training, comprising a simulated tool with a positon tracking system, and also a simulated ultrasound probe, with position tracking, wherein the user manipulates the tool and US probe, with regard to a phantom anatomical surface (i.e. a pad), producing a simulated US image, which shows the interaction between the tool and the simulated anatomical structure, as would be seen by the ultrasound probe, based upon how the probe is positioned by the user, and wherein performance information is determined. See paragraphs 0042 and 0067, 

Samosky does not disclose wherein the tracking system for the tool is a robotic arm, with a holster for various tools, wherein the arm also provides haptic feedback to the user. However, this is established with regard to medical training systems, as is disclosed by the system of Anderson in paragraphs 0026 and 0164. Note that the holster would be whatever mechanism attaches the instrument to the arm. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Samosky system, in order to provide effective position tracking and force feedback. 

Regarding claim 2, Samosky discloses wherein the anatomical structure (i.e. the pad) is constructed as phantom tissue. See paragraph 0070.

Regarding claim 6, Samosky discloses wherein the virtual anatomy can be altered in response to user action (paragraph 0046), but does not explicitly disclose deformation from the tools upon the anatomy. However, this is established with regard to virtual training procedures, as is disclosed by Anderson in paragraph 0097. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to consider this with the Samosky system in order to provide a realistic simulated image.  

Regarding claim 7, Samosky discloses haptic forces based upon position tracking and characteristics of the tool and the virtual anatomy. See paragraph 0046. Samosky does not disclose a piece-wise exponential function (i.e. each ‘piece’ acts on all pieces around it). However, this manner of modeling is established, as is disclosed by Anderson in paragraph 0114. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Samosky system, in order to accurately model the anatomical interactions. 

Regarding claims 8-9, Samosky discloses wherein the virtual images are based upon actual ultrasound images. See paragraph 0039. With regard to claim 9, the static background portion of the images would be whatever portion is not being manipulated in the simulation after the processing described in paragraph 0058, and Samosky discloses in paragraph 0040 wherein the virtual anatomy can comprise blood vessels.  

Regarding claim 11, Samosky discloses wherein moving the US probe navigates the virtual environment. See paragraph 0058.

Claims 3, 20, 26, are rejected under 35 U.S.C. 103 as being unpatentable over Samosky et al. (US 2013/0323700) in view of Anderson et al. (US 2004/0009459) and also Baker et al. (US 20180005547. 

Regarding claim 3, Samosky discloses a syringe tool with a simulated plunger which can be pulled back (e.g. aspiration), during a virtual needle insertion procedure. See 

Regarding claim 20, see the rejection of claims 1 and 3. 

Regarding claim 26, Samosky discloses in paragraph 0046 wherein the model can be shaped and formed as desired, including the characteristics claimed by applicant. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Samosky et al. (US 2013/0323700) in view of Anderson et al. (US 2004/0009459) and also Baker et al. (US 20180005547 and Anvari et al. (US 2011/0015649). 

Regarding claim 21, Samosky discloses wherein the system tracks the position of the US probe in paragraph 0042. There is no mention of a home position for the robotic arm, the motion tracker, and the pad. However, using a home position for simulated elements is well-established, as is disclosed by the system of Anvari in paragraph 0213. It would have been obvious to one of ordinary skill in the art at the time of applicant’s . 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Samosky et al. (US 2013/0323700) in view of Anderson et al. (US 2004/0009459) and also Baker et al. (US 2018/0005547 and Rios et al. (US 10,290,231).

Regarding claim 29, Samosky does not disclose multiple simulation systems in communication with a central system, which allows for continual collection of learning information and provision of simulation updates. However, this is established with regard to systems, as is disclosed by Rios in col. 29: 14-34. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Samosky system, in order to evaluate and update the system.  

Allowable Subject Matter
Claims 15-16 are objected to as depending from a rejected base claim, but would be allowable if rewritten to include the base claim and any intervening claims. The prior art does not teach or suggest the combination of elements, including the details about the retractable needle interaction and the flex lines.

Claims 10, 13, and 17-18 are objected to as depending from a rejected base claim, but would be allowable if rewritten to include the base claim and any intervening claims. 

Claim 24 is objected to as depending from a rejected base claim, but would be allowable if rewritten to include the base claim and any intervening claims. While the prior art teaches of syringe retraction (e.g. Samosky teaches of this feature in paragraphs 0065 and 0067). However, the prior art does not teach or suggest the claimed negative pressure sensor in such a context.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUSSELMAN whose telephone number is (571)272-1814. The examiner can normally be reached Monday - Thursday, 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN M THAI can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

TIMOTHY A. MUSSELMAN
Primary Examiner
Art Unit 3715

/TIMOTHY A MUSSELMAN/Primary Examiner, Art Unit 3715